Title: To James Madison from David R. Williams, 12 June 1812
From: Williams, David R.
To: Madison, James


Sir
Washington 12th June 1812
I called on you yesterday, at the request of Mr Halsey, but found you were engaged: indeed, I am not insensable that, the pressure of great public interests must necessarily occupy you every moment; and it is therefore, with a view to trespass less that, I seek to make an explanation which, I have not been able to deny to friendship, in this mode, rather than by personal interview.
I am satisfied, the character and recommendations you have received of Mr Halsey, are so perfectly satisfactory, no reason whatever will bar him the appointment he solicits, but such as ought, and such, I have no wish to oppose; but he considers that, an explanation, relative to the priority of application, which alone seems to stand in his way, with which the Chief Clerk in the Department of State is acquainted and has promised to state to you is necessary. Mr H. apprehends, Mr Graham may be constrained, by more important occupation, to delay that explanation ’till your determination has been taken, and thus in fact, deprive him of an advantage, supposed to be possessed by Mr Miller, when in truth, it is peculiarly his. If you have not decided against Mr H. and Mr Graham has not been able yet to wait on you, I solicit in Mr H’s behalf that, you hear the explanation of his case, as affected by the priority of application, before you do decide.
I am informed by Mr H. that a contingent promise of the consulate of Buenos Ayres, on the withdrawing of Mr Pointsett, if no appointment can be made now, will be acceptable, and that such is Mr Miller’s situation, not being established at Buenos Ayres, if it is wished by the President to appoint him a consul, Montevideo may be a desirable place to him; which is not so to Mr H. because he is already established at Buenos Ayres not only as a merchant, but having realized an establishment there and the necessary equipage for its comfort.
I beg you to be assured, I have not considered it in any possible degree necessary that, I should attempt to assist your judgement in it’s decission, but the interest of a gentleman and early friend are too near my heart, to deny myself to him, as the medium thro’ whom you should be made acquainted with his real case; in this view, I am confident no appology is necessary for this trouble caused by Your very obedient and most humble Servant
David. R. Williams
